COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00358-CR

DONALD GRADY HAYNES                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                        STATE


                                    ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      On May 20, 2013, as part of a plea-bargain agreement, Appellant Donald

Grady Haynes pleaded guilty to robbery by threats. See Tex. Penal Code Ann.

§ 29.02(a)(2) (West 2011). In accordance with the agreement, the trial court

sentenced Appellant to 20 years’ confinement.       The trial court certified that

Appellant had no right to appeal. See Tex. R. App. P. 25.2(a)(2).



      1
       See Tex. R. App. P. 47.4.
      On July 17, 2013, Appellant filed a pro se notice of appeal in the trial court.

See Tex. R. App. P. 25.2(c). Appellant filed his notice outside of the mandated

time limitations, which divests this court of jurisdiction over his attempted appeal.

See Tex. R. App. P. 26.2(a), 26.3; Olivo v. State, 918 S.W.2d 519, 522–23 (Tex.

Crim. App. 1996). Therefore, we dismiss the appeal for want of jurisdiction. 2

See Tex. R. App. P. 43.2(f).


                                             PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 24, 2013




      2
       We note that Appellant’s appeal would also be subject to dismissal based
on the trial court’s certification that Appellant had no right to appeal. See Tex. R.
App. P. 25.2(d).


                                         2